CHIEF JUSTICE RICE
dissenting.
122 An individual who requests and is denied access to public records can apply for judicial review of the custodian's denial in district court under section 24-72-204(5), C.R.S. (2018), of the Colorado Open Records Act (CORA). If the reviewing district court determines that the custodian's denial was improper, then section 24-72-204(5) requires the district court to "award court costs and reasonable attorney fees to the prevailing applicant." The meaning of the term "prevailing applicant" is the sole question before this Court.
§23 The majority concludes that an applicant who was improperly denied access to a single public record is always a "prevailing applicant," even if the applicant requested thousands of records. See maj. op. 1% 10, 19, 21. Thus, under the majority's analysis, the district court has no discretion to determine whether an applicant qualifies as a "prevailing applicant" because the district court's determination that the custodian improperly denied the applicant access to any public record automatically renders that applicant a "prevailing applicant."
4 24 Unlike the majority, I would hold that the district court has discretion to determine whether an applicant prevailed on a significant issue in the CORA litigation and is therefore entitled to a mandatory award of court costs and reasonable attorney fees. Thus, under my analysis, only an applicant who was denied access to a significant proportion of the records they requested qualifies as a "prevailing applicant." Because the majority opinion unjustifiably strips district courts of discretion, I respectfully dissent. Accordingly, I would reverse the judgment of the court of appeals to the extent that it misinterprets the meaning of "prevailing applicant" in section 24-72-204(5). See Colo. Republican Party v. Benefield, - P.3d - (Colo.App. No. 10CA2327, Nov. 10, 2011).
I. Colorado Open Records Act
25 CORA facilitates open government by ensuring the disclosure of public records. See Wick Commc'ns Co. v. Montrose Cnty. Bd. of Cnty. Comm'rs, 81 P.3d 360, 364 *269(Colo.20083); see also § 24-72-201, C.R.S. (2013) ("It is declared to be the public policy of this state that all public records shall be open for inspection by any person at reasonable times. ..."). Thus, under CORA, "the eustodian of a public record is generally required to make that record available to the public." Denver Post Corp. v. Ritter, 255 P.3d 1083, 1089 (Colo.2011); see also Int'l Bhd. of Elec. Workers Local 68 v. Denver Metro. Major League Baseball Stadium Dist., 880 P.2d 160, 165 (Colo.App.1994) (noting that CORA "provides for a presumption in favor of disclosure"). Although CORA's general purpose is to provide broad access to public records, the legislature has affirmatively limited this general purpose by creating exceptions to the statutory disclosure requirements, see § 24-72-204@8)(a), and by permitting custodians to recover court costs and attorney fees incurred in resisting groundless CORA requests, see § 24-72-204(5). Thus, CORA reflects the legislature's intent to protect both the public's broad right to access public records and the government's more limited right to withhold certain records.
126 The CORA provision at issue in this case-section 24-72-204(5)-evidences these dual purposes by entitling both custodians and applicants to court costs and reasonable attorney fees in specific, but disparate, circumstances. Singularly relevant to this case, section 24-72-204(5) requires the district court to "award court costs and reasonable attorney fees to the prevailing applicant" if the district court determines that the custodian improperly denied the applicant access to any public record. Id. (emphasis added). The sole question before this Court is whether the term "prevailing applicant" in section 24-72-204(5) encompasses all applicants who are improperly denied access to at least one public record or only applicants who are improperly denied access to a substantial proportion of the public records they requested. In other words, we must determine whether the legislature intended for the term "prevailing applicant" to expand-or limit-the class of applicants who are entitled to mandatory court costs and attorney fees.
II. "Prevailing Applicant" Is a Limiting Term
1 27 The term "prevailing applicant" is not defined in CORA, and this Court has not yet had occasion to interpret the term as it is used in section 24-72-204(5). This Court's primary task when reviewing a statute is to ascertain and give effect to the legislature's intent, which is the polestar of statutory construction. Daniel v. City of Colo. Springs, 2014 CO 34, ¶ 11, 327 P.3d 891. To decipher statutory meaning, this Court gives statutory words and phrases "their ordinary and accepted meaning unless they have acquired a technical meaning through legislative definition or judicial construction." Parrish v. Lamm, 758 P.2d 1356, 1368 (Colo.1988); see also § 2-4-101, C.R.S. (2018).
28 Colorado case law suggests that the term "prevailing applicant" in section 24-72-204(5) has aequired a technical meaning through judicial construction that is analogous to the term "prevailing party." For example, Colorado appellate courts have previously concluded that slight variations on the words "prevailing" or "party"-such as "winning party," "successful plaintiff," and "breaching party"-are equivalent to the term "prevailing party" and therefore trigger a prevailing party analysis. See, e.g., Van Steenhouse v. Jacor Broad. of Colo. Inc., 958 P.2d 464, 468-69 (Colo.1998) (concluding that the term "winning party" under section 8-4-114, C.R.S. (1997), is analogous to the term "prevailing party" under 42 U.S.C. § 1988 (1994) and applying a prevailing party analysis); City of Wheat Ridge v. Cerveny, 913 P.2d 1110, 1112, 1114-15 (Colo.1996) (implie-itly concluding that the term "successful plaintiffs" in article X, section 20(1) of the Colorado Constitution is analogous to the term "prevailing party" and applying a prevailing party analysis); Wheeler v. T.L. Roofing, Inc., 74 P.3d 499, 503 (Colo.App.2003) (implicitly concluding that the term "breaching party" in a contractual fee-shifting provision is analogous to the term "non-prevailing party" and explicitly rejecting the plaintiff's argument that the "breaching party" language prevented the trial court from employing a prevailing party analysis). The Black's Law Dictionary definition of "prevailing par*270ty" -which indicates that the term "successful party" is synonymous with the term "prevailing party"-further reinforces the notion that slight variations on the words "prevailing" or "party" have acquired a technical meaning that is equivalent to "prevailing party." See 1282 (Oth ed. 2009) (providing the definition of "prevailing party" and the following notation: "Also termed successful party" (emphasis added)).
129 Thus, the "prevailing applicant" language in section 24-72-204(5) should be understood to trigger the standard prevailing party analysis whenever the district court determines that the custodian improperly denied the applicant access to any public records. Under this standard analysis, a "prevailing party" is "one who prevails on a significant issue in the litigation and derives some of the benefits sought by the litigation." Archer v. Farmer Bros. Co., 90 P.3d 228, 230 (Colo.2004) (emphasis added). Applying this analysis in the context of section 24-72-204(5), a "prevailing applicant" is an applicant who was improperly denied access to a significant proportion of the records he requested-Lie., an applicant who prevailed on a significant issue in the CORA litigation.1 If the district court determines that the applicant prevailed on a significant issue in the litigation, the district court is then required to award court costs and attorney fees. Cf. Anderson v. Pursell, 244 P.3d 1188, 1194-95 (Colo.2010) (conducting a prevailing party analysis in order to determine whether either party to a contract was entitled to the mandatory award of reasonable attorney fees provided for in the contract).
1380 By stripping the trial court of its discretion to consider whether an applicant prevailed on a significant issue in the CORA litigation, the majority's holding forces the government to litigate over court costs and attorney fees any time it improperly denies access to a single record, regardless of how many records were requested and properly denied. Thus, under the majority's analysis, an applicant who is denied one document out of thousands is automatically entitled to court costs and reasonable attorney fees. This result, which places the government in the untenable position of risking liability for court costs and attorney fees or disclosing potentially protected records, is antithetical to the legislature's clear intent to protect the government while also ensuring access to public records.
III. Conclusion
Because I would hold that the term "prevailing applicant" in section 24-72-204(5) vests the trial court with discretion to determine whether an applicant prevailed on a significant issue in the CORA litigation and is therefore entitled to a mandatory award of court costs and reasonable attorney fees, I respectfully dissent from the majority's opinion. Accordingly, I would reverse the judgment of the court of appeals to the extent that it misinterprets the meaning of "prevailing applicant."
I am authorized to state that JUSTICE HOBBS joins in this dissent.

. Although I agree with the district court's conclusion that section 24-72-204(5) calls for a standard prevailing party analysis, I do not necessarily agree with the district court's determination that the Colorado Republican Party was not a prevailing applicant. I do not substantively analyze the district court's determination, however, because it is not before the Court on this petition. See maj. op. 1 11, n.3.